DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8 and 14 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0281791, US 4,882,733 and US 2008/0155372. 
The improvement comprises:
US 2014/0281791 is considered as the closest prior art that teaches a receiver for receiving a data stream (Fig.3 element 306 and para.23-24, where Serial to Parallel 306 receives User Data); 
an FEC encoder comprising an encoder (Fig.3 elements 308, 310 and 316 and para.23-24, where Examiner considers the RS encoder and LDPC encoder as the FEC encoder. Examiner cite Hong’s reference to show that the RS encoder 310 or LDPC encoder 310 or both can be the FEC encoder (para.87 of Hong’s reference).) and a mapper for encoding the data stream (Fig.3 element 316 and para.23-24); and 
wherein: 
the encoder is configured to group bits from the data stream as most significant bits (MSBs) (Fig.3 element 314 output and para.24, where RS encoder 310 outputs encoded data to serial to parallel block 314, which outputs two parallel, encoded MSBs to mapper 316) and leas significant bits (LSBs) (Fig.3 element 312 output and para.24, where LDPC encoder 308 outputs encoded data to serial to parallel block 312, which outputs two parallel, encoded LSBs to mapper 316);
the mapper is configured to process the MSBs as data blocks (Fig.3 element 316 and para.23-24, where the mapper 36 receives the MSBs from RS encoder outputs); 
a LSB Demapper (Fig.3 element 320); 
a LDPC Decoder (Fig.3 element 322); and 
a Parallel to serial circuitry (Fig.1 elements 110).

US 4,882,733 teaches method and apparatus for combining encoding and modulation creates signal sets from available amplitude and phase modulations by indexing ordered subspaces that a modulation driver for modulating the encoded data stream (Fig.5 element 108 and col.11 lines 1-10, where examiner considers the modulation driver as that of a modulator for modulating the encoded data stream) in order to create combined coding/modulations with very large channel distance separations at relatively high coding rate and without bandwidth expansion (col.12 lines 46-56). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the modulation driver for modulating the encoded data stream as taught by US 4,882,733 into US 2014/0281791 to replace the Mapper 316 with Mapping/Modulating subsystem 108 (Tanner’s Fig.1) so as to improve create combined coding/modulations with very large channel distance separations at relatively high coding rate and without bandwidth expansion.
US 2008/0155372 teaches a methods and apparatus for improving error indication performance in systems employing low-density parity check (LDPC) codes that the encoder is further configured insert an error indication based on a parity check into the LSBs (Fig.5 and para.48-52, where Fig.5 indicates that the Error indication can be determined based on the LDPC encoder. It is clear that the encoder is further configured insert an error indication based on a parity check into the LSBs.) in order to significantly reduce PFA while only introducing a small increase in PM (para.47).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include that the encoder is further configured insert an error indication based on a parity check into the LSBs as taught by US 2008/0155372 into US 2014/0281791 LDPC Encoder 308 to know that the encoder is further configured insert an error indication based on a parity check into the LSBs in order to significantly reduce PFA while only introducing a small increase in PM.

 With regard Claim 1, US 2014/0281791 in view of US 4,882,733 and further in view of US 2008/0155372 fails to teach the limitation of "wherein the leaf-spine data communication system comprises a first leaf switch and a second leaf switch, the first leaf switch being connected to a first server and a second server, the second leaf switch being connected to the second server and a third server." as recited in claim 1.

 With regard Claim 8, US 2014/0281791 in view of US 4,882,733 and further in view of US 2008/0155372 fails to teach the limitation of "a decoder configured to processes the second segment and to generate the error indication based at least on parity violation; and a multiplexer configured to generate pulse amplitude modulation (PAM) data using the first segment and the error indication." as recited in claim 8.

With regard Claim 14, US 2014/0281791 in view of US 4,882,733 and further in view of US 2008/0155372 fails to teach the limitation of " generating an error indication using the error information and a parity violation; and generating pulse amplitude modulation (PAM) data using at least the first segment and the error indication." as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2009/0172242 is cited because they are put pertinent to the system and method for interconnecting a single LINBUS master with multiple groups of LINBUS slaves. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633